IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 70 MM 2018
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THOMAS BUSH,                              :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2018, the Motion for Appointment of Counsel is

DENIED.